Citation Nr: 0830720	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a service-connected 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The June 2007 Remand in this case directed that a VA 
examination be conducted, and that the veteran be provided 
with notice of the holding in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), with respect to the establishment of 
a disability rating and effective date should service 
connection be established.  To that end, these latter two 
directives were accomplished in May 2008, and July 2007, 
respectively.  

However, the June 2007 Remand in this case also stated that

While some private medical records 
reference that 2002 surgery, review of 
the claims file reveals that the actual 
treatment records prior to and 
subsequent to the surgery, and well as 
the surgical report itself, are not of 
record. . . . These records must be 
obtained.

To that end, the Remand directed, in pertinent 
part, that 

The RO must attempt to procure copies 
of all records which have not 
previously been obtained from 
identified treatment sources.  
Specifically, the RO must attempt, 
after procuring authorization from the 
veteran, to obtain the private 
treatment records from Pine Medical 
Group, P.C., and/or any other medical 
facility, relating to the veteran's 
2002 right rotator cuff repair surgery.  

The RO's July 2007 letter to the veteran requested 
authorization to obtain the records from Pine Medical Group, 
P.C., and provided a blank VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs.  The veteran signed and returned this form, 
indicating his authorization to obtain these private medical 
records, in August 2007; the receipt stamp on the form 
associated with the claims file reveals that it was sent by 
the veteran directly to and received by the RO that month.  
However, the May 2008 supplemental statement of the case 
indicated that the veteran had never responded to the July 
2007 request letter, and thus, no records from Pine Medical 
Group, P.C., were ever sought or obtained.  

Ultimately, the actions specified in the June 2007 Remand 
have not been completed.  The Court of Appeals for Veterans' 
Claims (Court) has held that RO compliance with a remand is 
not discretionary, and that if the RO fails to comply with 
the terms thereof, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.  The RO must attempt, using the 
veteran's August 2007 signed VA Form 
21-4142 authorization, to obtain the 
private treatment records from Pine 
Medical Group, P.C. relating to the 
veteran's 2002 right rotator cuff 
repair surgery.  Specifically, the 
records requested to include those 
generated prior to, at the time of, and 
subsequent to the veteran's 2002 right 
shoulder rotator cuff surgery.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain these records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran must 
then be given an opportunity to 
respond.

2.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

3.  Thereafter, and once any other 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the paragraphs 
above is completed, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

